DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A: the signal is an electrical signal applied to the vagal nerve in the reply filed on April 15, 2021 is acknowledged.

Claim Objections
Claim 13 is objected to because of the following informalities:  The punctuation at the end of the claim is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-2- are rejected because they depend from an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2014/0222124 to Errico et al. (hereinafter referred to as “Errico”).
Referring to claim 1, Errico discloses an apparatus for inhibiting the neural activity of a vagal nerve of a patient (e.g., abstract and paragraph [0066]), the apparatus 
As to claim 2, Errico discloses an apparatus according to claim 1, wherein the signal applied by each of the one or more transducers is a non-destructive signal (e.g., paragraph [0006]: electrical stimulation of the peripheral nervous system is generally a non-destructive treatment). 
 	With respect to claim 3, Errico discloses an apparatus according to claim 1, wherein the signal the signal applied by each of the one or more transducers at least partially inhibits neural activity in the vagal nerve (e.g., paragraph [0067]). 
As to claim 4, Errico discloses an apparatus according to claim 4, wherein the signal the signal applied by each of the one or more transducers at least partially blocks neural activity in the nerve (e.g., paragraph [0070]).
With respect to claim 5, Errico discloses an apparatus according to claim 1, wherein the signal applied by each of the one or more transducers is an electrical signal (e.g., paragraph [0036]: the present invention utilizes an electrical signal applied to the vagus nerve).

With respect to claim 11, Errico discloses an apparatus according to claim 6, wherein the signal has a voltage of 1-15V (e.g., paragraph [0072]). 
 	As to claim 12, Errico discloses an apparatus according to claim 1, wherein the reduction in parasympathetic tone produces a physiological response selected from one or more of: a decrease in airway smooth muscle tone, an increase in blood oxygen saturation, a decrease in blood carbon dioxide concentration, a decrease in respiratory rate, an increase in total lung capacity, and an increase in forced expiration volume (e.g., paragraphs [0056]: stimulation of the vagus nerve results in heart rate decrease that necessarily reduces the respiratory rate and [0062]: immediate temporary dilation of the airways and/or increase of heart function necessarily increase lung capacity and forced expiration volume and blood oxygen). 
With respect to claim 14, Errico discloses an apparatus according to claim 1, wherein the apparatus further comprises a detector element to detect one or more physiological parameters in the patient (e.g., paragraph [0077]: various sensors sense conditions in the treated area). 
As to claim 15, Errico discloses an apparatus according to claim 14, wherein the controller is coupled to the detector element, and causes the one or more transducers each to apply the signal to the vagal nerve of the patient when the physiological 
With respect to claim 16, Errico discloses an apparatus according to claim 14, wherein one or more of the detected physiological parameters is selected from parasympathetic tone, airway smooth muscle (ASM) tone, blood oxygen saturation, blood carbon dioxide concentration, respiratory rate, total lung capacity, and forced expiration volume (e.g., paragraphs [0041]: parasympathetic tone; [0056]: airway smooth muscle tone, respiratory rate; and [0062]: total lung capacity and forced expiration volume).  
As to claim 17, Errico discloses an apparatus according to claim 1, wherein the vagal nerve in which the neural activity is modulated is at least one pulmonary branch of a vagal nerve (e.g., abstract and paragraph [0039]).
With respect to claim 18, Errico discloses an apparatus according to claim 1, wherein the modulation in neural activity as a result of the one or more transducers applying the signal is substantially persistent (e.g. paragraphs [0041] and [0062]: the modulation of neural activity reduces parasympathetic tone and thus, is capable of being substantially persistent). 
	As to claim 19, Errico discloses an apparatus according to claim 1, wherein the modulation in neural activity is temporary (e.g., paragraph [0062]: immediate temporary dilation). 
With respect to claim 20, Errico discloses a method of relieving bronchoconstriction in a patient (e.g., paragraph [0062] comprising: implanting in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Errico in view of the Journal of Computational Neuroscience article: “Simulation of high-frequency sinusoidal electrical block of mammalian myelinated axons” by N. Bhadra et al. (cited by Applicant and hereinafter referred to as “Neuroscience”).
.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Errico in view of US Patent Application No. 2014/0142653 to Osorio.
With respect to claim 8, Errico discloses an apparatus according to claim 6, but does not expressly disclose that the signal comprises a charge-balanced direct current (DC) waveform. However, Osorio teaches, in a related art, stimulating the vagus nerve using a charge-balanced DC pulse (e.g., paragraphs [0055] and [0058]). One or ordinary skill in the art would have recognized that charge-balanced DC pulses avoid damage to the electrodes as taught by Osorio. As a result, one of ordinary skill in the art would have modified Errico so that the signal applied has a charge-balanced DC waveform in order to avoid damage to its electrodes and because the combination would have yielded predictable results.
 
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Errico in view of US Patent No. 6,928, 320 to King.
With respect to claim 9, Errico discloses an apparatus according to claim 6, but does not expressly disclose that the controller controls the signal to be applied by each of the one or more transducers, according to steps comprising, substantially sequentially, (i) applying a DC ramp followed by a plateau and charge-balancing; (ii) applying a first AC waveform, wherein the amplitude of the waveform increases during the period the waveform is applied; (iii) a second AC waveform having a lower frequency and/or lower amplitude than the first waveform. King teaches, in a related art: apparatus for blocking activation of tissue or conduction of action potential while other tissue is being activated therapeutically, a first DC ramp followed by a plateau and charge-balancing (e.g., column 4, lines 31-37 of King); applying a first AC waveform, wherein the amplitude increases during the period the waveform is applied (e.g., column 4, lines 17-24 of King); and a second AC waveform having a lower frequency and/or lower amplitude than the first waveform (e.g., column 5, lines 55-61 of King). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of multiple waveforms being generated in order to form a blocking signal in view of the teachings of King. In order to protect the electrodes of Errico, one of ordinary skill in the art would have modified the apparatus of Errico so that its signal has a DC ramp followed by a plateau and charge-balancing; a first AC waveform having an amplitude that increases during the waveform period; and a second waveform having a lower frequency or amplitude than the first waveform in view 
As to claim 13, Errico discloses an apparatus according to claim 1, but does not expressly disclose that an action potential or a pattern of action potentials in the vagal nerve more closely resembling that exhibited by a healthy individual than before the application of the signal.  King in a related art teaches that the blocking stimulation is applied while minimizing action potentials in order to minimize undesirable side effects (e.g., column 6, lines 16-42). Thus, King teaches stimulation of the vagal nerve without adding action potentials that can cause adverse side effects and the action potentials of the healthy individual would pass through as taught by King. One of ordinary skill in the art would have recognized that benefits of action potentials in the vagal nerve more closely resembling that exhibited by a healthy individual after application of a signal in view of the teachings of King. It is for this reason that one of ordinary skill in the art would have modified the apparatus of Errico so that its applied signal results in a vagus nerve more like a healthy individual in view of the teachings of King and commonsense that treatment should leave the patient in better condition that worse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 441,787. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of claim 1 of the ‘787 patent.

Claims 2-6, 11-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,441,787 in view of Errico. The claim of the ‘787 patent is similarly worded to the independent claim of the instant invention, but does not claim the dependent features. As discussed above, Errico teaches the features of claims 2-6, 11-12, and 14-20. One of ordinary skill in the art would have modified the apparatus of the ‘747 patent to have the currently claimed features to achieve an apparatus using electrical modulation as taught by Errico, and because the combination would have yielded predictable results.
 
Claims 7&10, 8, and 9&13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,441,787 in view of Errico and further in view of Neuroscience, Osario, and King, respectively. As described above with respect to claims 7&10, 8, and 9&13 under 35 USC 103.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792